In a coram nobis proceeding, defendant appeals from an order of the County Court, Nassau County, entered December 14, 1964 which denied without a hearing his application to vacate two judgments of said court rendered April 27, 1956 on his pleas of guilty, convicting him under separate indictments of grand larceny in the first degree and forgery in the second degree, and imposing sentence. Order affirmed. Defendant’s bare allegation that his plea of guilty was induced by the promise of the District Attorney that he would be treated leniently, would be sentenced as a first offender, and would receive a maximum sentence of 10 years is uncorroborated and is insuffi*886cient either to overcome the presumption of regularity attached to judicial proceedings or to warrant the granting of a hearing (People v. Picart, 14 N Y 2d 789). Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ,, concur.